Name: Commission Regulation (EC) No 556/2004 of 25 March 2004 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32004R0556Commission Regulation (EC) No 556/2004 of 25 March 2004 fixing the export refunds on milk and milk products Official Journal L 089 , 26/03/2004 P. 0008 - 0015Commission Regulation (EC) No 556/2004of 25 March 2004fixing the export refunds on milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Article 31(3) thereof,Whereas:(1) Article 31 of Regulation (EC) No 1255/1999 provides that the difference between prices in international trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund within the limits resulting from agreements concluded in accordance with Article 300 of the Treaty.(2) Regulation (EC) No 1255/1999 provides that when the refunds on the products listed in Article 1 of the abovementioned Regulation, exported in the natural state, are being fixed, account must be taken of:- the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,- marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,- the aims of the common organisation of the market in milk and milk products which are to ensure equilibrium and the natural development of prices and trade on this market,- the limits resulting from agreements concluded in accordance with Article 300 of the Treaty, and- the need to avoid disturbances on the Community market, and- the economic aspect of the proposed exports.(3) Article 31(5) of Regulation (EC) No 1255/1999 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of:(a) prices ruling on third-country markets;(b) the most favourable prices in third countries of destination for third-country imports;(c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries; and(d) free-at-Community-frontier offer prices.(4) Article 31(3) of Regulation (EC) No 1255/1999 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of the abovementioned Regulation according to destination.(5) Article 31(3) of Regulation (EC) No 1255/1999 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks; the amount of the refund may, however, remain at the same level for more than four weeks.(6) In accordance with Article 16 of Commission Regulation (EC) No 174/1999 of 26 January 1999 on specific detailed rules for the application of Council Regulation (EC) No 804/68 as regards export licences and export refunds on milk and milk products(2), the refund granted for milk products containing added sugar is equal to the sum of the two components; one is intended to take account of the quantity of milk products and is calculated by multiplying the basic amount by the milk products content in the product concerned; the other is intended to take account of the quantity of added sucrose and is calculated by multiplying the sucrose content of the entire product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1(1)(d) of Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(3), however, this second component is applied only if the added sucrose has been produced using sugar beet or cane harvested in the Community.(7) Commission Regulation (EEC) No 896/84(4) laid down additional provisions concerning the granting of refunds on the change from one milk year to another; those provisions provide for the possibility of varying refunds according to the date of manufacture of the products.(8) For the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account.(9) With a view to enlargement on 1 May 2004 and to encourage the gradual alignment of prices in the new Member States on the Community level, all remaining refunds for exports to the new Member States should be abolished.(10) The consolidation of the maximum quantities for export within the limits set in the WTO Agreement will be more binding on the accession of the new Member States. In order to ensure the satisfactory management and optimum use of the maximum quantities for export, steps should therefore be taken to reduce or abolish the refunds for certain destinations, in particular those located in or close to the geographical area of the Community where the level of prices for milk products no longer justify the present level of refund rates, despite the collection of import duty in some of those countries.(11) The policy of some non-member countries is to prevent disturbance on the internal market by applying frontier measures. The refunds for certain milk products exported to those destinations should be differentiated in order to reduce the risk of such measures being applied.(12) It follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation.(13) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1The export refunds referred to in Article 31 of Regulation (EC) No 1255/1999 on products exported in the natural state shall be as set out in the Annex.Article 2This Regulation shall enter into force on 26 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6).(2) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 1948/2003 (OJ L 287, 5.11.2003, p. 13).(3) OJ L 178, 30.6.2001, p. 1. Regulation as amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16).(4) OJ L 91, 1.4.1984, p. 71. Regulation as last amended by Regulation (EEC) No 222/88 (OJ L 28, 1.2.1988, p. 1).ANNEXto the Commission Regulation of 25 March 2004 fixing the export refunds on milk and milk products>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11).The other destinations are defined as follows:L01 Holy See, Malta, Estonia, Latvia, Lithuania, Poland, Czech Republic, Slovakia, Hungary, Slovenia, Cyprus and the United States of America,L02 Andorra and Gibraltar,L03 Ceuta, Melilla, Iceland, Norway, Switzerland, Liechtenstein, Andorra, Gibraltar, Holy See (often referred to as Vatican City), Malta, Turkey, Estonia, Latvia, Lithuania, Poland, Czech Republic, Slovakia, Hungary, Romania, Bulgaria, Slovenia, Croatia, Canada, Cyprus, Australia and New Zealand,L04 Albania, Bosnia and Herzegovina, Serbia and Montenegro and the Former Yugoslav Republic of Macedonia."970" includes the exports referred to in Articles 36(1)(a) and (c) and 44(1)(a) and (b) of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11) and exports under contracts with armed forces stationed on the territory of a Member State which do not come under its flag.